          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 1 of 27



 1   Frank E. Scherkenbach (CA #142549)
     scherkenbach@fr.com
 2   FISH & RICHARDSON P.C.
     One Marina Park Drive
 3   Boston, Massachusetts 02210-1878
     Telephone: (617) 542-5070
 4   Facsimile: (617) 542-8906

 5   Howard G. Pollack (CA #162897)
     pollack@fr.com
 6   Michael R. Headley (CA #220834)
     headley@fr.com
 7   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 8   Redwood City, California 94063
     Telephone: (650) 839-5070
 9   Facsimile: (650) 839-5071

10   Attorneys for Plaintiff
     POWER INTEGRATIONS, INC.
11

12                                 UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                       (SAN JOSE DIVISION)

15
     Power Integrations, Inc.,                      Case No. 5:16-cv-06371-BLF
16
                           Plaintiff,               POWER INTEGRATIONS’ MOTION TO
17                                                  COMPEL A KNOWLEDGEABLE 30(b)(6)
     v.                                             WITNESS AND LEGIBLE SCHEMATICS
18
     ON Semiconductor Corp. and Semiconductor
19   Components Industries, LLC,

20                         Defendants.

21   ON Semiconductor Corporation; and              Case No. 3:17-cv-03189 BLF
     Semiconductor Components Industries,
22   LLC,
23                         Plaintiffs,              Date: Tuesday, June 4, 2019
                                                    Time: 10:00 a.m.
24   v.                                             Judge: Hon. Virginia K. DeMarchi
                                                    Courtroom: 2, 5th Floor
25   Power Integrations, Inc.,
26                         Defendant.
27
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
28
                                                                  PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                 Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
            Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 2 of 27



 1                                                       TABLE OF CONTENTS
 2   NOTICE OF MOTION ................................................................................................................. 1

 3   MEMORANDUM OF POINTS AND AUTHORITIES .............................................................. 2

 4   I.        INTRODUCTION ............................................................................................................ 2

 5   II.       BACKGROUND .............................................................................................................. 3

 6   III.      ARGUMENT .................................................................................................................... 8

 7             A.        ON Should Be Compelled to Produce Legible Schematics for the
                         Accused Products That the Substitute Witness Will Be Able to
 8                       Read....................................................................................................................... 8

 9             B.        ON Should Be Compelled to Produce a Witness Who Knows
                         Answers to Questions about the Circuit Schematics for the
10                       Accused Products ................................................................................................ 12

11             C.        ON Should Be Compelled to Produce a Witness Who Knows
                         Answers to Questions about Customer Communications and
12                       Design-Ins of the Accused Products ................................................................... 17

13   IV.       CONCLUSION ............................................................................................................... 24

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                            i                           PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                                                      30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                                                       Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
             Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 3 of 27



 1                                                     TABLE OF AUTHORITIES

 2                                                                                                                                           Page(s)
 3   Cases
 4   Beauperthuy v. 24 Hour Fitness USA, Inc.,
 5      No. 06-715 SC, 2009 WL 3809815 (N.D. Cal. Nov. 10, 2009)........................................... 14, 16

 6   Guifu Li v. A Perfect Day Franchise, Inc.,
        No. 10-CV-01189-LHK, 2011 WL 3895118 (N.D. Cal. Aug. 29, 2011) .................................. 22
 7
     Lee v. Asplundh Tree Expert Co.,
 8      No. C17-719-MJP, 2017 WL 6731978 (W.D. Wash. Dec. 29, 2017) ....................................... 12
 9   Oculu, LLC v. Oculus VR, Inc.,
        No. SACV 14-0196-DOC, 2015 WL 12732897 (C.D. Cal. Mar. 3, 2015) ............................... 12
10

11   UniRAM Tech., Inc. v. Monolithic Sys. Tech., Inc.,
        No. C 04-01268 VRW (MEJ), 2007 WL 915225 (N.D. Cal. Mar. 23, 2007) ........................... 17
12
     Other Authorities
13
     Civ. L.R. 37-3 ................................................................................................................................ 1, 4
14
     Fed. R. Civ. P. 34(b)(2)(E)(i) ........................................................................................................... 10
15
     Fed. R. Civ. P. 30(b)(6) .................................................................................................................... 17
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                            ii                           PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                                                       30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                                                        Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 4 of 27



 1                                          NOTICE OF MOTION
 2   TO THE COURT AND ALL COUNSEL OF RECORD:

 3           PLEASE TAKE NOTICE that Plaintiff Power Integrations, Inc. (“Power Integrations”)

 4   hereby moves the Court to compel Defendants in this case, ON Semiconductor Corp. and

 5   Semiconductor Components Industries, LLC (collectively, “ON”) to produce a knowledgeable

 6   witness to provide testimony regarding topics numbers 2, 4, and 12-17 under Rule 30(b)(6) and to

 7   produce high-resolution schematics for all accused products that Power Integrations now knows

 8   are in ON’s possession. This motion is noticed for hearing on Tuesday, June 4, 2019, at 10:00

 9   a.m., or as soon as the matter may be heard before United States Magistrate Judge Virginia K.

10   DeMarchi, in Courtroom 2, 5th Floor, 280 South 1st Street, San Jose, CA 95113.

11           ON designated a 30(b)(6) witness—Ajay Hari—to testify on behalf of ON for several

12   topics that Mr. Hari had limited or no knowledge about and had not attempted to obtain

13   information about as required. Furthermore, Mr. Hari was not prepared to answer questions about

14   the accused products’ schematics prior to the deposition, but his deposition did lead to the

15   discovery that ON maintains much better copies of its schematics for the accused products in this

16   case, which ON’s counsel has refused to produce. Counsel for Power Integrations has met and

17   conferred with counsel for ON in good faith to resolve this dispute, but ON maintains its position.1

18           This motion is based upon this notice and motion, the accompanying points and
19   authorities, declaration, and exhibits in support hereof, any reply papers which may be filed, and

20   such other matters as may be brought before the Court prior to or at the hearing on this motion.2

21

22   1
       The parties have two parallel District Court cases that are largely on the same track, with
         overlapping witnesses, issues, and accused products. In their Delaware litigation, 17-247-LPS,
23       for which the parties are sharing discovery and depositions with this case, the same issues
         were joined and are the subject of a discovery motion pending before Judge Stark. Power
24       Integrations raises the issues in this Court as well given the overlapping evidence and
         relevance to this matter and the discovery requests served in this case.
25   2
       Power Integrations brings this timely motion to compel under Civil L.R. 37-3 within 7 days of
         the close of fact discovery. Power Integrations will also be filing a Discovery Letter Brief
26       pursuant to the Court’s Standing Order on discovery. However, because the Standing Order
         also states that the Discovery Letter Brief will not extend the deadline to file a motion to
27       compel, Power Integrations is filing the motion to compel now. As noted above, Power
         Integrations has also filed a discovery dispute letter regarding the same issues in the parties’
28       Delaware case.
                                                        1                   PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                          30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                           Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 5 of 27



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          Power Integrations moves to compel the deposition of a substitute witness for topics 2, 4,

 4   and 12-17 of its 30(b)(6) deposition notice and the production of higher resolution and legible

 5   schematics, which are known to be within ON’s custody and control, but which ON has refused to

 6   produce. ON designated Application Director Ajay Hari as its corporate representative for those

 7   topics, but he was unprepared and unknowledgeable on those topics – having never worked with

 8   the accused products and having not prepared for the deposition. Additionally, Mr. Hari found the

 9   schematics produced by ON to be illegible. During Mr. Hari’s deposition, after he was unable to

10   read the schematics even on large format 11” x 17” printouts, ON’s in-house counsel was able to

11   generate new higher resolution schematics for a single accused product during the deposition. ON

12   has now refused to produce additional higher resolution schematics and has refused to produce a

13   30(b)(6) witness that is knowledgeable and/or prepared on topics related to the accused products.

14          First, ON should be compelled to produce the higher resolution versions of its schematics

15   for the accused products. These schematics are within ON’s custody and control and, as shown by

16   ON’s ability to produce one set of them during Mr. Hari’s deposition, it can do so relatively easily.

17          Putting aside the issue of the legibility of the schematics, Mr. Hari had never seen the

18   schematics for any of the accused products (except for a single page for one accused product) prior
19   to his deposition, he does not oversee or otherwise work with the accused products, and, thus, he

20   was not able to answer technical questions about the schematics. Mr. Hari works with different

21   products not accused in this case; thus Mr. Hari had no direct knowledge of the customers for the

22   accused products or communications with those customers, and he did nothing to prepare for these

23   topics prior to his 30(b)(6) deposition on those topics.

24          For those reasons, ON should be compelled to produce a knowledgeable witness on topics

25   2 and 4, related to circuity of the accused products. Mr. Hari failed to review schematics of the

26   accused products in preparation for the deposition and was unable to answer questions about the
27   schematics, even after undertaking multiple 10-20 minute breaks for studying. Ultimately, Mr.

28
                                                     2                    PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                        30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                         Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
           Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 6 of 27



 1   Hari was unable to confirm circuit operation, partly because he could not read the illegible

 2   schematics and partly because he had no knowledge of them.

 3          Finally, ON should be compelled to produce a knowledgeable witness on topics 12-17,

 4   related to customer communications and design-ins of the accused products. Mr. Hari repeatedly

 5   testified that he did not know answers to questions seeking information about customer

 6   communications and design-ins of the accused products. Indeed, Mr. Hari could not testify from

 7   his own knowledge about any specific customers for the accused products, did not know of a

 8   single design-in for any of the accused products, did not know of any communications with any

 9   customers about the accused products, and continuously referred to other more knowledgeable

10   individuals that should be asked instead. Despite this complete lack of knowledge, and the fact he

11   had never worked with the accused products, ON designated Mr. Hari on these topics and has

12   refused to produce a substitute witness.

13          Therefore, Power Integrations requests that the Court compel ON to produce (1) the higher

14   resolution versions of the schematics for all accused products in the form ON produced for the

15   NCP1246 product during the second day of Mr. Hari’s deposition, (2) a knowledgeable witness on

16   the topics related to circuity of the accused products, and (3) a knowledgeable witness on the

17   topics related to customer communications and design-ins of the accused products.

18   II.    BACKGROUND
19          Power Integrations served its notice of deposition pursuant to Federal Rule of Civil

20   Procedure 30(b)(6) on March 5, 2019, identifying 53 topics seeking testimony that largely tracked

21   its prior 30(b)(6) notice to ON in the parties’ co-pending Delaware litigation, following the

22   resolution of a prior dispute regarding the appropriate scope of discovery between the parties that

23   Judge Stark issued on March 4, 2019. On March 11, 2019, ON responded to Power Integrations’

24   deposition notice by designating Mr. Hari as corporate representative for topics 12-17, 27, 31-33,

25   44, 45, 47 in their entirety and topics 2 and 4-11 for all accused products except the NCP105x.3

26   (Ex. 1 (2019-03-11 ON Responses to Power Integrations’ 30(b)(6) Notice).)
27
     3
      Power Integrations accused ON of infringing Power Integrations’ ’079 patent, ’119 patent, ’471
28   patent, and ’876 patent. Per Power Integrations’ operative infringement contentions, the products
                                                   3                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                       30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                         Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 7 of 27



 1          In view of the number of topics for which Mr. Hari was designated as a 30(b)(6) witness in

 2   both of the parties’ co-pending cases in Delaware and here in California, the deposition of Mr.

 3   Hari occurred over two days, from March 28 to March 29, 2019. The close of fact discovery

 4   ended on April 17, 2019. Dkt. No. 207 at 4. Power Integrations sought to resolve these discovery

 5   disputes with ON without intervention from the Court. However, on April 11, 2019, counsel for

 6   ON rejected Power Integrations’ request (Ex. 2 (2019-04-11 Email fr Fulghum to Warren Re ON

 7   Schematics)), and J. Stark set a schedule for resolving parallel disputes in the parties’ Delaware

 8   case with a hearing set for April 26. Therefore, Power Integrations brings this timely motion to

 9   compel under Civil L.R. 37-3 within 7 days of the close of fact discovery. Pursuant to Civil L.R.

10   37-2, topics 2, 4, and 12-17, along with ON’s responses and objections, are reproduced below:

11          TOPIC NO. 2:
            The structure, function, and operation of the circuits of the Accused ON Products.
12
            RESPONSE:
13
            ON objects to this topic to the extent it seeks privileged information protected by
14          the attorney-client privilege, work product doctrine, and/or any other applicable
            privilege or protection. ON objects to this topic as vague, ambiguous, overly
15          broad, and unduly burdensome at least in its use of the phrase “Accused ON
            Products.” ON objects to this topic to the extent it calls for a legal conclusion or
16          seeks information that calls for a legal conclusion. ON objects to this topic to the
            extent it prematurely calls for expert opinion or discovery, and is premature in
17
            light of the sequenced disclosures and exchanges called for by the Court’s
18          Scheduling Order and the Local Rules. ON objects to this topic to the extent that
            it is duplicative in many respects of Topics 4, 5, and 10, and it is unclear how the
19          scope or non-objectionable scope is different. ON objects to this topic to the
            extent it seeks information not within ON’s possession, custody, or control. ON
20          objects to this topic to the extent that it seeks information that is already in Power
21          Integration’s possession, is publicly available, or is as easily obtained by Power
            Integrations as ON. Subject to its general and specific objections, and after a
22          reasonable search, ON responds as follows:

23          ON designates Jeff Hall as to products in ON’s NCP105x family of products that
            are accused of infringement, and ON designates Ajay Hari as to the remaining ON
24          products accused of infringement.
25
     accused of infringing the ’079 patent are represented by the NCP107x, NCP106x, NCP112x,
26   NCP1246, and NCP1234. Ex. 5 (’079 Patent Claim Chart). The products accused of infringing
     the ’119 patent are represented by the NCP1249. Ex. 6 (’119 Patent Claim Chart). The products
27   accused of infringing the ’471 patent are represented by the NCP105x. Ex. 7 (’471 Patent Claim
     Chart). The products accused of infringing the ’876 patent are represented by the NCP107x and
28   NCP1234. Ex. 8 (’876 Patent Claim Chart).
                                                     4                  PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                      30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                          Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
     Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 8 of 27



 1    TOPIC NO. 4:
      The interpretation and explanation of ON’s technical documents describing the
 2    circuits or circuit design of the Accused ON Products.
 3
      RESPONSE:
 4    ON objects to this topic to the extent it seeks privileged information protected by
      the attorney-client privilege, work product doctrine, and/or any other applicable
 5    privilege or protection. ON objects to this topic as vague, ambiguous, overly
      broad, and unduly burdensome at least in its use of the phrase “Accused ON
 6    Products.” ON objects to this topic to the extent it calls for a legal conclusion or
      seeks information that calls for a legal conclusion. ON objects to this topic to the
 7
      extent it prematurely calls for expert opinion or discovery, and is premature in
 8    light of the sequenced disclosures and exchanges called for by the Court’s
      Scheduling Order and the Local Rules. ON objects to this topic to the extent that
 9    it is duplicative in many respects of Topics 2, 5, and 10, and it is unclear how the
      scope or non-objectionable scope is different. ON objects to this topic to the
10    extent it seeks information not within ON’s possession, custody, or control. ON
11    objects to this topic to the extent that it seeks information that is already in Power
      Integration’s possession, is publicly available, or is as easily obtained by Power
12    Integrations as ON. Subject to its general and specific objections, and after a
      reasonable search, ON responds as follows:
13
      ON designates Jeff Hall as to products in ON’s NCP105x family of products that
14    are accused of infringement, and ON designates Ajay Hari as to the remaining ON
15    products accused of infringement.

16    TOPIC NO. 12:
      The features that ON’s customers or potential customers prefer, or have
17    requested, be incorporated or designed into the Accused ON Products.
18    RESPONSE:
19    ON objects to this topic to the extent it seeks privileged information protected by
      the attorney-client privilege, work product doctrine, and/or any other applicable
20    privilege or protection. ON objects to this topic as vague, ambiguous, overly
      broad, and unduly burdensome at least in its use of the phrase “Accused ON
21    Products.” ON objects to this topic to the extent it calls for a legal conclusion or
      seeks information that calls for a legal conclusion. ON objects to this topic to the
22
      extent it prematurely calls for expert opinion or discovery, and is premature in
23    light of the sequenced disclosures and exchanges called for by the Court’s
      Scheduling Order and the Local Rules. ON objects to this topic to the extent it
24    seeks information not within ON’s possession, custody, or control. ON objects to
      this topic to the extent that it seeks information that is already in Power
25    Integration’s possession, is publicly available, or is as easily obtained by Power
      Integrations as ON. Subject to its general and specific objections, and after a
26
      reasonable search, ON responds as follows:
27
      ON designates Ajay Hari.
28
                                               5                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                   30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                    Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
     Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 9 of 27



 1    TOPIC NO. 13:
      Communications with any third parties related to the Accused Infringing Features
 2    or any functionally equivalent features in PI’s products, including the identity of
      those third parties, documents that refer to, relate to, or corroborate those
 3
      communications, and the facts and circumstances relating to those
 4    communications.

 5    RESPONSE:
      ON objects to this topic to the extent it seeks privileged information protected by
 6    the attorney-client privilege, work product doctrine, and/or any other applicable
      privilege or protection. ON objects to this topic as vague, ambiguous, overly
 7
      broad, and unduly burdensome at least in its use of the phrase “Accused
 8    Infringing Features.” ON objects to this topic to the extent it calls for a legal
      conclusion or seeks information that calls for a legal conclusion. To the extent
 9    this topic could be read to seek information on “all” described communications or
      “all” facts and circumstances relating to those communications, ON objects to
10    such a topic as unduly burdensome. ON objects to this topic to the extent it seeks
11    information not within ON’s possession, custody, or control. ON objects to this
      topic to the extent that it seeks information that is already in Power Integration’s
12    possession, is publicly available, or is as easily obtained by Power Integrations as
      ON. Subject to its general and specific objections, and after a reasonable search,
13    ON responds as follows:
14    ON designates Ajay Hari.
15
      TOPIC NO. 14:
16    ON’s internal efforts and work with customers to incorporate any Accused ON
      Product into any Downstream Product, including work to design-in, qualify, or
17    otherwise sell the Accused ON Products or Downstream Products containing the
      Accused ON Products.
18
19    RESPONSE:
      ON objects to this topic to the extent it seeks privileged information protected by
20    the attorney-client privilege, work product doctrine, and/or any other applicable
      privilege or protection. ON objects to this topic as vague, ambiguous, overly
21    broad, and unduly burdensome at least in its use of the phrases “Downstream
      Product” (which is not defined) and “Accused ON Products.” ON objects to this
22
      topic to the extent it calls for a legal conclusion or seeks information that calls for
23    a legal conclusion. ON objects to this topic to the extent it prematurely calls for
      expert opinion or discovery, and is premature in light of the sequenced disclosures
24    and exchanges called for by the Court’s Scheduling Order and the Local Rules.
      ON objects to this topic to the extent that it is duplicative in many respects of
25    Topic 17, and it is unclear how the scope or non-objectionable scope is different.
      ON objects to this topic to the extent it seeks information not within ON’s
26
      possession, custody, or control. ON objects to this topic to the extent that it seeks
27    information that is already in Power Integration’s possession, is publicly
      available, or is as easily obtained by Power Integrations as ON. Subject to its
28
                                               6                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                   30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                    Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
     Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 10 of 27



 1     general and specific objections, and after a reasonable search, ON responds as
       follows:
 2
       ON designates Ajay Hari.
 3

 4     TOPIC NO. 15:
       ON’s internal efforts and work with customers to design or qualify any
 5     Downstream Product using any Accused ON Product to meet or conform to any
       U.S. regulatory standards, including Federal Communications Commission
 6     (“FCC”), Energy Star, California Energy Commission (“CEC”), or Underwriters’
       Laboratories (“UL”) standards.
 7

 8     RESPONSE:
       ON objects to this topic to the extent it seeks privileged information protected by
 9     the attorney-client privilege, work product doctrine, and/or any other applicable
       privilege or protection. ON objects to this topic as vague, ambiguous, overly
10     broad, and unduly burdensome at least in its use of the phrases “Downstream
11     Product” (which is not defined) and “Accused ON Products.” ON objects to this
       topic to the extent it calls for a legal conclusion or seeks information that calls for
12     a legal conclusion. ON objects to this topic to the extent it prematurely calls for
       expert opinion or discovery, and is premature in light of the sequenced disclosures
13     and exchanges called for by the Court’s Scheduling Order and the Local Rules.
       ON objects to this topic to the extent that it is duplicative in many respects of
14     Topic 16, and it is unclear how the scope or non-objectionable scope is different.
15     ON objects to this topic to the extent it seeks information not within ON’s
       possession, custody, or control. ON objects to this topic to the extent that it seeks
16     information that is already in Power Integration’s possession, is publicly
       available, or is as easily obtained by Power Integrations as ON. Subject to its
17     general and specific objections, and after a reasonable search, ON responds as
       follows:
18
19     ON designates Ajay Hari.

20     TOPIC NO. 16:
       The preparation, content, interpretation, and distribution of promotional materials
21     used in marketing the Accused ON Products.
22
       RESPONSE:
23     ON objects to this topic to the extent it seeks privileged information protected by
       the attorney-client privilege, work product doctrine, and/or any other applicable
24     privilege or protection. ON objects to this topic as vague, ambiguous, overly
       broad, and unduly burdensome at least in its use of the phrase “Accused ON
25     Products.” ON objects to this topic to the extent it calls for a legal conclusion or
       seeks information that calls for a legal conclusion. ON objects to this topic to the
26
       extent it seeks information not within ON’s possession, custody, or control. ON
27     objects to this topic to the extent that it seeks information that is already in Power
       Integration’s possession, is publicly available, or is as easily obtained by Power
28
                                                7                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                    30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                     Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
            Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 11 of 27



 1            Integrations as ON. Subject to its general and specific objections, and after a
              reasonable search, ON responds as follows:
 2
              ON designates Ajay Hari.
 3

 4            TOPIC NO. 17:
              The existence, development, manufacturing, testing, and distribution of any
 5            reference design(s), demonstration board(s), or evaluation board(s) that
              incorporate any of the Accused ON Products.
 6
              RESPONSE:
 7
              ON objects to this topic to the extent it seeks privileged information protected by
 8            the attorney-client privilege, work product doctrine, and/or any other applicable
              privilege or protection. ON objects to this topic as vague, ambiguous, overly
 9            broad, and unduly burdensome at least in its use of the phrase “Accused ON
              Products.” ON objects to this topic to the extent it calls for a legal conclusion or
10            seeks information that calls for a legal conclusion. ON objects to this topic to the
11            extent it prematurely calls for expert opinion or discovery, and is premature in
              light of the sequenced disclosures and exchanges called for by the Court’s
12            Scheduling Order and the Local Rules. ON objects to this topic to the extent it
              seeks information not within ON’s possession, custody, or control. ON objects to
13            this topic to the extent that it seeks information that is already in Power
              Integration’s possession, is publicly available, or is as easily obtained by Power
14            Integrations as ON. Subject to its general and specific objections, and after a
15            reasonable search, ON responds as follows:

16            ON designates Ajay Hari.

17   (Ex. 1 (2019-03-11 ON Responses to Power Integrations’ 30(b)(6) Notice).)
18
     III.     ARGUMENT
19
              A.     ON Should Be Compelled to Produce Legible Schematics for the Accused
20                   Products That the Substitute Witness Will Be Able to Read
              ON has the ability to quickly and easily produce legible, high-resolution schematics for the
21
     accused products because, in the middle of Mr. Hari’s deposition, ON produced a high-resolution
22
     version of the NCP1246 schematics. ON did this because Mr. Hari, ON’s own witness, could not
23
     read the schematics in the resolution produced by ON. Indeed, ON’s own counsel stated on the
24
     record that the schematic exhibits printed in the resolution that ON produced them were
25
                             (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 181:17-19.) Mr. Hari then answered
26
     that                                           (Id. at 182:11-13.) Even after larger, ledger-sized
27

28
                                                      8                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                          30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                           Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 12 of 27



 1   printouts of the same schematics were created, Mr. Hari still could not read signal names to

 2   explain circuit functionality:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 277:7-23.) Mr. Hari confirmed that the larger, ledger-sized
14
     printouts were just as difficult to read:
15
                                                 ON’s counsel also viewed PDFs of the schematics on a
16
     computer, which permit digital zooming to at least 10x magnification, and did not dispute the
17
     illegibility of the schematics. (Id. at 279:2-25.)
18
             Power Integrations had never seen any high-resolution ON schematics before Mr. Hari’s
19
     deposition, so Power Integrations did not know that it was so easy to provide them. As shown
20
     below, the difference in legibility using a high-resolution schematic is undeniable:
21

22

23

24

25

26
27

28
                                                        9                   PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                          30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                           Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
         Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 13 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
     ON’s counsel represented that the schematics are kept as high-resolution versions in “the ordinary
18
     course of business,” so it is unclear why ON did not produce them that way initially. (Ex. 2
19
     (2019-04-11 Email fr Fulghum to Warren Re ON Schematics).) Power Integrations requested on
20
     the record that high-resolution versions of the schematics for all accused products be produced this
21
     way, but ON has since refused to provide similar schematics for the other accused products. (Ex.
22
     4 (2019-03-29 Hari Dep. Tr.) at 369:14-371:21.) ON should produce these high-resolution
23
     schematics because the high-resolution schematics, not the low-resolution schematics, are how the
24
     schematics “are kept in the usual course of business.” Fed. R. Civ. P. 34(b)(2)(E)(i).
25
            Below is a list of accused products and schematics that have illegible pages:4
26
27   4
       Some of the accused products are repeated in the table because ON reproduced new versions of
     schematics of some products after Power Integrations objected to the original production in its
28   infringement contentions. However, after Mr. Hari’s deposition, it is clear that even the re-
                                                                         PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                       30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                        Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 14 of 27



 1                             Accused Product       Bates Number
 2                             NCP1250               ONSemi_2016CA-0016526
                               NCP1251               ONSemi_2016CA-0016593
 3                             NCP1253               ONSemi_2016CA-0016660
 4                             NCP107X               ONSemi_2016CA-0017483
                               NCP112X               ONSemi_2016CA-0017541
 5                             NCP1236               ONSemi_2016CA-0017640
 6                             NCP1237               ONSemi_2016CA-0017742
                               NCP1239               ONSemi_2016CA-0017876
 7                             NCP1240               ONSemi_2016CA-0018065
 8                             NCP1244               ONSemi_2016CA-0018227
                               NCP1246               ONSemi_2016CA-0018385
 9                             NCP1247               ONSemi_2016CA-0018540
10                             NCP1249               ONSemi_2016CA-0018699
                               NCP12510              ONSemi_2016CA-0018798
11                             NCP1254               ONSemi_2016CA-0018880
12                             NCP1255               ONSemi_2016CA-0018979
                               NCP1256               ONSemi_2016CA-0019078
13                             NCP1248               ONSemi_2016CA-0019808
14                             NCP1288               ONSemi_2016CA-0019232
                               NCP1288               ONSemi_2016CA-0019361
15                             NCP1234               ONSemi_2016CA-0020123
16                             NCP12400              ONSemi_2016CA-0058502
                               NCP1237               ONSemi_2016CA-0048959
17                             NCP1239               ONSemi_2016CA-0049088
18                             NCP1240               ONSemi_2016CA-0049277
                               NCP1244               ONSemi_2016CA-0049439
19                             NCP1246               ONSemi_2016CA-0049597
20                             NCP1247               ONSemi_2016CA-0049752
                               NCP1255               ONSemi_2016CA-0049911
21                             NCP1288               ONSemi_2016CA-0050010
22                             NCP1288               ONSemi_2016CA-0050139

23
     ON should be compelled to produce high-resolution schematics for at least each of the accused
24
     products in the table above because there is no reasonable basis to withhold production. ON’s
25
     counsel and ON’s own witness complained about the legibility of schematic exhibits during the
26
27   produced schematics used in the deposition were no match for the high-resolution schematics at
     ON’s fingertips. Although ON already produced a high-resolution schematic for the NCP1246 at
28   Mr. Hari’s deposition, it is included in the table for completeness.
                                                     11                    PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                         30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                           Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 15 of 27



 1   deposition, which prompted ON to quickly provide the high-resolution schematics for the

 2   NCP1246. Power Integrations would not want these complaints to resurface in a substitute

 3   deposition, so producing high-resolution schematics would eliminate legibility issues for a

 4   substitute witness. In any event, producing legible documents is not optional; it is required by the

 5   Federal Rules. See Lee v. Asplundh Tree Expert Co., No. C17-719-MJP, 2017 WL 6731978, at *1

 6   (W.D. Wash. Dec. 29, 2017) (noting plaintiff’s failure to comply with Federal Rule of Civil

 7   Procedure 34 and requiring reproduction of illegible low-resolution photographs of official forms);

 8   see also Oculu, LLC v. Oculus VR, Inc., No. SACV 14-0196-DOC (JPRx), 2015 WL 12732897, at

 9   *2 (C.D. Cal. Mar. 3, 2015) (“Plaintiff must immediately produce to Defendant hard-copy

10   printouts of any charts or other portions of the production identified in the original motion to

11   compel as not being legible.”).

12          Power Integrations respectfully requests this Court to compel ON to produce high-

13   resolution schematics for the accused products in the same form as ON produced the NCP1246

14   schematics on the second day of Mr. Hari’s deposition.

15          B.      ON Should Be Compelled to Produce a Witness Who Knows Answers to
                    Questions about the Circuit Schematics for the Accused Products
16
            ON should be compelled to produce a substitute witness who can answer questions about
17
     the operation of the accused products’ circuitry and explain the accused products’ schematics.
18
     From the deposition, it is clear that Mr. Hari is not that person.
19
            First, Mr. Hari did not have any baseline knowledge of the accused products because the
20
     accused products are not in Mr. Hari’s group:
21

22

23

24

25

26
27

28
                                                     12                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                          30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                           Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
     Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 16 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                    13                PI MOTION TO COMPEL KNOWLEDGEABLE
                                                    30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                     Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 17 of 27



 1

 2

 3

 4

 5

 6   (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 112:9-115:1.) Without the baseline knowledge, a designated
 7   30(b)(6) corporate witness is expected to prepare prior to the deposition to become
 8   knowledgeable on the designated topics. Beauperthuy v. 24 Hour Fitness USA, Inc., No. 06-715
 9   SC, 2009 WL 3809815, at *3 (N.D. Cal. Nov. 10, 2009) (“Because an individual so designated is
10   speaking for the corporation, and not as an individual, this procedure imposes a significant duty
11   upon the organization to educate the deponent prior to the deposition.” (emphasis added)).
12           Second, ON did not prepare Mr. Hari with the corporation’s knowledge on Topics 2 and 4
13   prior to his deposition. Mr. Hari admitted that he did not look at any of the schematics in
14   preparation for his deposition, except “glancing” at the NCP1246:
15

16

17                                        .
18   (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 20:16-19.) Despite Mr. Hari’s counsel improperly coaching
19   the witness and declaring that he had reviewed the schematics before (id. at 211:18-212:7), Mr.

20   Hari confirmed that he had not looked at any other schematics besides the NCP1246:

21

22

23   (Id. at 174:3-5.)
24

25

26
27

28   (Id. at 214:2-7.)
                                                   14                    PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                       30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                        Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 18 of 27



 1

 2

 3

 4   (Id. at 256:9-12.) If Mr. Hari had had some baseline experience with the accused products’

 5   schematics prior to his deposition, perhaps he could have knowledgeably answered questions

 6   without reviewing the schematics. However, as stated above, none of the accused products is even

 7   in Mr. Hari’s group.

 8          Third, because of Mr. Hari’s lack of baseline knowledge and his unpreparedness, he was

 9   unable to answer many questions, even after long periods of study:

10

11

12

13
     (Id. at 187:20-24.)
14

15

16

17

18
     (Id. at 190:6-11.)
19

20

21

22

23

24

25

26   (Id. at 193:10-19.)
27

28
                                                 15                    PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                     30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                      Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 19 of 27



 1

 2

 3

 4
                                                 .
 5
     (Id. at 208:6-14.)
 6

 7

 8

 9   (Id. at 209:12-14.)

10

11

12

13   (Id. at 246:17-20.)
14

15

16

17

18
19

20

21

22

23

24

25   (Ex. 4 (2019-03-29 Hari Dep. Tr.) at 367:3-20.) The deposition is not a study period. See
26   Beauperthuy, 2009 WL 3809815, at *3. Mr. Hari was not educated prior to the deposition; he did
27   not even look at the schematics for all but one accused product. And even the long periods of
28
                                                     16                 PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                      30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                       Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 20 of 27



 1   delay and intermittent breaks were insufficient to allow Mr. Hari to answer important questions.

 2   Power Integrations has been unfairly prejudiced by ON’s failure to designate the appropriate

 3   witness.

 4          Power Integrations respectfully requests this Court to compel ON to produce a

 5   knowledgeable witness that is prepared to answer questions related to Topics 2 and 4 in Power

 6   Integrations’ 30(b)(6) deposition notice prior to the deposition.

 7          C.      ON Should Be Compelled to Produce a Witness Who Knows Answers to
                    Questions about Customer Communications and Design-Ins of the Accused
 8                  Products
 9          ON should also be compelled to produce a substitute witness who can answer questions

10   about customer communications and design-ins of the accused products. Under Federal Rule of

11   Civil Procedure 30(b)(6), “[t]he persons designated must testify about information known or

12   reasonably available to the organization.” This section was added to the rules to “curb the

13   ‘bandying’ by which officers or managing agents of a corporation are deposed in turn but each

14   disclaims knowledge of facts that are clearly known to persons in the organization and thereby to

15   it.” Fed. R. Civ. P. 30(b)(6) advisory committee’s notes. “The 30(b)(6) notice establishes the

16   minimum about which the witness must be prepared to testify, not the maximum.” UniRAM

17   Tech., Inc. v. Monolithic Sys. Tech., Inc., No. C 04-01268 VRW (MEJ), 2007 WL 915225, at *2

18   (N.D. Cal. Mar. 23, 2007). Mr. Hari’s persistent “I don’t know” answers make clear that ON has
19   violated the Rules.

20          First, as noted in Section B, Mr. Hari has no baseline knowledge about the customer

21   communications and design-ins of the accused products because those products are not in his

22   group. See supra Section B; Ex. 3 (2019-03-28 Hari Dep. Tr.) at 112:9-115:1.

23          Second, ON did not even attempt to prepare Mr. Hari with corporate knowledge about

24   customer communications or design-ins for the accused products:

25

26
27

28
                                                                           PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                         30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                          Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 21 of 27



 1

 2

 3

 4

 5   (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 73:9-20.)

 6

 7

 8

 9

10   (Id. at 20:20-25.)
11          Third, Mr. Hari’s lack of personal knowledge and lack of preparedness with respect to the
12   accused products meant that he could not know, one way or the other, if ON had designed the
13   accused products into a customer power supply solution:
14

15

16

17

18
19
     (Id. at 287:24-288:6.)
20

21

22

23
     (Id. at 136:8-11.)
24

25

26
     (Id. at 139:23-25.)
27

28
                                                  18                   PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                     30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                      Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 22 of 27



 1

 2
     (Id. at 143:14-17.)
 3

 4

 5

 6   (Id. at 156:5-7.)
 7

 8

 9

10

11

12                                                         .

13   (Id. at 219:22-220:5.)
14

15
                                                       .
16
     (Ex. 4 (2019-03-29 Hari Dep. Tr.) at 359:25-360:2.)
17

18
19

20

21
     (Id. at 436:6-11.)
22

23

24

25

26
27
     (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 261:8-14.)
28
                                                                 PI MOTION TO COMPEL KNOWLEDGEABLE
                                                               30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 23 of 27



 1           Even when Mr. Hari’s memory was refreshed with documents identifying the designed-in

 2   accused product and customer name, he could not confirm the information:

 3

 4

 5

 6

 7

 8

 9

10

11

12   (Ex. 4 (2018-03-29 Hari Dep. Tr.) at 431:5-18.)

13

14

15

16

17

18   (Id. at 405:2-9.)
19

20

21

22

23

24

25
     (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 122:16-25.)
26
27

28
                                                 20                  PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                   30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                    Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 24 of 27



 1

 2

 3

 4

 5

 6

 7

 8
     (Id. at 106:14-107:3.)
 9

10

11

12                                       .

13   (Id. at 109:18-22.)
14

15

16

17

18
19

20
     (Id. at 120:11-20.)
21

22

23

24

25   (Id. at 121:12-16.)
26          When Mr. Hari was asked whether he had any knowledge of any examples of when ON
27   worked to design in the accused products with an ODM customer, Mr. Hari repeatedly answered
28
                                               21                   PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                  30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                   Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 25 of 27



 1   “No.” (Ex. 3 (2018-03-28 Hari Dep. Tr.) at 82:24-84:23.)

 2                                                                                             , so Mr. Hari’s

 3   lack of knowledge is a failure in ON’s discovery obligations to import what ON knows as a

 4   corporation to Mr. Hari. “[T]he corporation must not only produce such number of persons as will

 5   satisfy the request, but more importantly, prepare them so that they may give complete,

 6   knowledgeable and binding answers on behalf of the corporation.” Guifu Li v. A Perfect Day

 7   Franchise, Inc., No. 10-CV-01189-LHK, 2011 WL 3895118, at *2 (N.D. Cal. Aug. 29, 2011)

 8   (internal quotes omitted). If Mr. Hari does not know or did not ask someone who does know, ON

 9   is required to substitute the witness with someone who does know. See id. (“Even if it becomes

10   clear that a designee is not able to testify as to the noticed topics, the corporation has a duty to

11   substitute another person to correct the deficiency.” (internal quotes omitted)).

12          Fourth, it is clear that Ryan Zahn or someone in sales and marketing, not Mr. Hari, is more

13   knowledgeable about customer communications and design-ins of the accused products because

14   Mr. Hari had to consistently defer to Ryan Zahn or someone in sales and marketing when faced

15   with questions on those topics:

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     22                     PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                          30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                           Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
          Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 26 of 27



 1

 2

 3

 4

 5

 6

 7

 8
     (Ex. 3 (2019-03-28 Hari Dep. Tr.) at 124:15-125:22.)
 9

10

11

12

13

14   (Id. at 139:9-15.)
15

16

17

18
19

20
     (Id. at 139:23-140:5.)
21

22

23

24

25

26
27

28
                                                 23           PI MOTION TO COMPEL KNOWLEDGEABLE
                                                            30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                             Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
           Case 5:16-cv-06371-BLF Document 214 Filed 04/24/19 Page 27 of 27



 1

 2

 3

 4   (Ex. 4 (2019-03-29 Hari Dep. Tr.) at 374:9-24.)

 5

 6

 7

 8

 9
     (Id. at 429:21-430:2.) Mr. Hari was designated to provide answers on behalf of ON; as such,
10
     Power Integrations expects answers from that witness, not a referral to someone else. If someone
11
     else has the knowledge, ON should have imported that knowledge to Mr. Hari or designated that
12
     someone else.
13
             Power Integrations respectfully requests this Court to compel ON to produce a
14
     knowledgeable witness that can answer questions related to Topics 12-17 in Power Integrations’
15
     30(b)(6) deposition notice.
16
     IV.     CONCLUSION
17
             For the reasons discussed above, and good cause being shown, Power Integrations
18
     respectfully requests that the Court grant its Motion and compel ON to produce a knowledgeable
19
     30(b)(6) witness and legible schematics.
20

21
     Dated: April 24, 2019                             FISH & RICHARDSON P.C.
22

23
                                                       By: /s/ Michael R. Headley
24                                                         Michael R. Headley
25
                                                       Attorneys for Plaintiff
26                                                     POWER INTEGRATIONS, INC.

27

28
                                                  24                    PI MOTION TO COMPEL KNOWLEDGEABLE
                                                                      30(b)(6) WITNESS AND LEGIBLE SCHEMATICS
                                                                       Case Nos. 5:16-cv-06379-BLF; 3:17-cv-03189 BLF
